Title: To James Madison from Anthony Terry, 23 November 1805 (Abstract)
From: Terry, Anthony
To: Madison, James


          § From Anthony Terry. 23 November 1805, Cádiz. “Referring to what I had the honor of addressing you on the 12th. ultimo Copy enclosed; I now have the pleasure of transmitting you Copy of a Letter passed to me by the French Commissary residing here, respectg. Neutral Subjects found on board English Vessels; also to advise you that notwithstanding what I expressed in my Letter of the 31st. Octr. that the Cargo of the American Ship Huntress detained by a French Man of War would be condemned, nothing has been determined as yet, as all the Papers are forwarded to Paris to the Ministre de Marine who is to decide the business; mean time the Cargo is to be Sold and the amount deposited being all perishable Articles.”
          Adds in a postscript: “Governmt Notes. 46½ a 48%.”
        